~~

+ Case 1:19-mj-03681-AOR Document 1 Entered on FLSD Docket 10/22/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. [4 my 0368 AOR

UNITED STATES OF AMERICA

Vv.

ALEXANDRA CORDOBA HIGUITA,

Defendant.

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States

Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?

___ Yes _¥ No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? ___ Yes vv No

BY:

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

bee

Kiran N. Bhat
ASSISTANT UNITED STATES ATTORNEY
Florida Bar No. 1008370

99 N.E. 4th Street

Miami, FL 33172 °
Tel: (305) 961-9103
Fax: (305) 530-7976

Email: kiran.bhat@usdoj.gov
+ Case 1:19-mj-03681-AOR Document 1 Entered on FLSD Docket 10/22/2019 Page 2 of 6

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the ©
Southern District of Florida

 

 

 

United States of America )
Vv. ) | .
:19-mj-0368|
ALEXANDRA CORDOBA HIGUITA, caseNo. 1°19 03 fo K
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 20, 2019 in the county of Miami-Dade in the °
~ Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1001(a)(2) False Statement to a Federal Agency
18 U.S.C. § 545 Attempted Smuggling of Merchandise

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

© Continued on the attached sheet.

 

Mle

c ‘Complainant ’s signature

Jorge DeCardona, Special Agent, HS!

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 40/21/2019 Ceeeent G PB Leg TE

Judge’s signature

 

City and state: Miami, Florida ; Hon. Alicia M. Otazo-Reyes

Printed name and title
+ Case 1:19-mj-03681-AOR Document 1 Entered on FLSD Docket 10/22/2019 Page 3 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Jorge DeCardona, being duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. Since 2010, I have been a Special Agent with Immigration and Customs
Enforcement, Homeland Security Investigations (“HSI”). J am currently assigned to Miami
International Airport in Miami, Florida. In this position, I am an investigative or law

enforcement officer of the United States within the meaning of Title 18, United States Code,
Section 2510(7), in that I am empowered by law to conduct investigations of, and to make arrests
for, various federal criminal offenses. These offenses include fraud and misuse of visas and other
documents, importation of controlled substances, violations of currency reporting requirements,
and violations of law regarding customs declarations.

2. I submit this Affidavit in support of a criminal complaint against Alexandra
Cordoba Higuita (“CORDOBA”). As explained below, there is probable cause to believe that on
or about October 20, 2019, at Miami International Airport in Miami-Dade County, in the
Southern District of Florida, CORDOBA: (i) knowingly and willfully made a false statement of
material fact to officers of United States Customs and Border Protection (“CBP”) in violation of
Title 18, United States Code, Section 1001(a)(2); and (ii) knowingly and willfully, with intent to

defraud the United States, attempted to smuggle merchandise, that is, approximately 1.275
kilograms of gold jewelry, into the United States in violation of Title 18, United States Code,
Section 545,

3. The information contained in this Affidavit is based on my personal knowledge,
as well as information relayed to me by other law enforcement officials involved in this

investigation. I have not included in this Affidavit each and every fact known to me about this
Case 1:19-mj-03681-AOR Document 1 Entered on FLSD Docket 10/22/2019 Page 4 of 6

investigation. Rather, I have included only the facts that are sufficient to establish probable
cause to arrest CORDOBA for the violations described above.
PROBABLE CAUSE

4. On or about October 20, 2019, at approximately 4:30 a.m., CORDOBA arrived at
Miami International Airport aboard American Airlines Flight 1126 from Bogota, Colombia.
While conducting inspections of incoming passengers, CBP officers gave CORDOBA a customs
declaration form. In filling out that form, CORDOBA represented that she had no currency or
monetary instruments over $10,000 and no commercial merchandise to declare. CBP officers
specifically asked CORDOBA if she was carrying any merchandise, including gold or other
precious metals or stones. CORDOBA stated she had nothing to declare.
| 5. Subsequent inspection conducted by CBP revealed that CORDOBA was in fact
carrying multiple items made of gold on her person and in her luggage.

6. CBP officers first found a gold necklace along with two pairs of gold earrings
inside a make-up bag within CORDOBA’s carry-on bag. CORDOBA claimed ownership of the
gold jewelry and stated she did not know she had to declare them. She then stated that a friend
gave her the items for transport to the United States.

7. CBP officers asked CORDOBA if she had additional gold items to declare. She
replied “no.” Subsequently, CBP Officers asked CORDOBA to remove her jacket and
immediately noticed two gold bracelets on her wrist. CORDOBA stated that she was also
transporting the two bracelets on her wrist for her friend.

8. Again, CBP officers asked CORDOBA if she had additional gold items to
declare. Once more, she said “no.” As CBP officers inspected the jacket CORDOBA was

_wearing, they found an additional gold necklace inside a pocket.
Case 1:19-mj-03681-AOR Document 1 Entered on FLSD Docket 10/22/2019 Page 5 of 6

9. In total, CBP officers found 1.275 kilograms of undeclared gold jewelry on
CORDOBA’s person and in her luggage. The current value for one kilogram of gold in the
United States is approximately $47,900.

10. CORDOBA waived her Miranda rights and told HSI special agents that an
individual in Medellin, Colombia, had offered to pay her $300 to transport gold from Colombia
to Miami, Florida.

11. CORDOBA also explained that she had been transporting gold from Colombia to
the United States since November 2018. CORDOBA stated that she had transported gold jewelry
from Colombia to the United States either three (3) or four (4) times in 2019. CORDOBA
explained that typically, after she attived at Miami International Airport from Colombia, she
would hand over the gold jewelry to an individual who would pick her up at the Miami
International Airport. CORDOBA explained that for every such trip, she received $300
compensation in addition to the cost of airfare. CORDOBA was in possession of the $300 she

received for the October 20, 2019, trip as well as an additional $450 for the person who was

- supposed to pick her up at the airport that day.

[This space intentionally left blank]
_. Case 1:19-mj-03681-AOR Document 1 Entered on FLSD Docket 10/22/2019 Page 6 of 6

CONCLUSION

12. Based on the above information, I submit that there is probable cause to believe
that on or about October 20, 2019, at Miami International Airport in Miami-Dade County, in the
Southern District of Florida, CORDOBA: (i) knowingly and willfully made a false statement of
material fact to officers of United States Customs and Border Protection (“CBP”) in violation of
Title 18, United States Code, Section 1001(a)(2); and (ii) knowingly and ‘willfully, with intent to
defraud the United States, attempted to smuggle merchandise, that is, approximately 1.275
kilograms of gold jewelry, into the United States in violation of. Title 18, United States Code,

Section 545.

FURTHER AFFIANT SAYETH NAUGHT.

C4

JORGE DECARDONA, SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS

Subscribed and sworn before me
this 21st day of October 2019.

Qbieen (OP? logs

HON. ALICIA M. OTAZO-REYES
UNITED STATES MAGISTRATE JUDGE
